                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA

       vs.                                Criminal Action 2:18-cr-205
                                          JUDGE GEORGE C. SMITH
OSCAR VALENTIN DIAZ-RAMIREZ


                         REPORT AND RECOMMENDATION

       The United States of America and defendant Oscar Valentin Diaz-
Ramirez entered into a plea agreement, executed pursuant to the
provisions of Rule 11(c)(1)(A) of the Federal Rules of Criminal
Procedure, whereby defendant agreed to plead guilty to an Information
charging him with conspiracy to possess with intent to distribute one
(1) kilogram or more of a substance containing a detectable amount of
heroin in violation of 21 U.S.C. § 846 (Count 1), and possession of
firearms by an illegal alien in violation of 18 U.S.C. § 922(g)(5)
(Count 2). The Information also contains forfeiture counts by which
the United States seeks to forfeit defendant’s interest in certain
currency, firearms, and associated ammunition.       Information, ECF No.
14.1   On November 28, 2018, defendant, accompanied by his counsel and
with the assistance of a Spanish translator, appeared for an
arraignment and entry of guilty plea proceeding.      Defendant consented,
pursuant to 28 U.S.C. §636(b)(3), to enter a guilty plea before a
Magistrate Judge.    See United States v. Cukaj, 2001 WL 1587410 at *1
(6th Cir. 2001)(Magistrate Judge may accept a guilty plea with the
express consent of the defendant and where no objection to the report
and recommendation is filed). Defendant also waived his right to an

      1 Under the Plea Agreement, ECF No. 15, defendant agreed to the
forfeiture counts contained in the Information. The Plea Agreement also
includes an appellate waiver provision which preserves only certain claims
for appeal. Defendant, a citizen of Mexico, also acknowledged the immigration
consequences of his guilty pleas.

                                      1
indictment in open court and after being advised of the nature of the
charges and of his rights.   See Fed. R. Crim P. 7(b).
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty pleas, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics or alcohol.
     Prior to accepting defendant’s pleas, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.   Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Information
and the consequences of his pleas of guilty to those charges.
Defendant was also addressed personally and in open court and advised
of each of the rights referred to in Rule 11 of the Federal Rules of
Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s pleas are voluntary.   Defendant
acknowledged that the plea agreement signed by him, his attorney and
the attorney for the United States and filed on October 2, 2018,
represents the only promises made by anyone regarding the charges in
the Information.   Defendant was advised that the District Judge may
accept or reject the plea agreement and that, even if the Court
refuses to accept any provision of the plea agreement not binding on
the Court, defendant may nevertheless not withdraw his guilty pleas.
     Defendant confirmed the accuracy of the statement of facts
supporting the charges, which is attached to the Plea Agreement.      He
confirmed that he is pleading guilty to Counts 1 and 2 of the
Information because he is in fact guilty of those offenses.     The Court
concludes that there is a factual basis for the pleas.
     The Court concludes that defendant’s pleas of guilty to Counts 1
and 2 of the Information are knowingly and voluntarily made with
understanding of the nature and meaning of the charges and of the
consequences of the pleas.
     It is therefore RECOMMENDED that defendant’s guilty pleas to
Counts 1 and 2 of the Information be accepted.    Decision on acceptance
or rejection of the plea agreement was deferred for consideration by
the District Judge after the preparation of a presentence
investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




November 28, 2018                             s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge
                                     3
